Citation Nr: 0003728	
Decision Date: 02/14/00    Archive Date: 02/15/00

DOCKET NO.  96-45 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to a compensable evaluation for post-traumatic 
stress disorder, prior to March 10, 1986.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to April 
1971.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin. 

The veteran's claim was remanded by the Board for further 
development in September 1998.  The development has been 
accomplished to the extent possible and the veteran's claim 
is ready for appellate consideration by the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.
 
2.  The medical evidence does not show that the veteran 
experienced emotional tension or anxiety resulting in at 
least mild social and industrial impairment due to post-
traumatic stress disorder prior to March 10, 1986.


CONCLUSION OF LAW

The criteria for a compensable rating for post traumatic 
stress disorder prior to March 10, 1986 have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran's claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, the 
veteran has presented a claim which is plausible.  The Board 
is satisfied that all relevant facts have been properly 
developed and that no further assistance to the veteran is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).
 
In accordance with 38 C.F.R. §§ 4.1, 4.2 (1999) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
post traumatic stress disorder dated prior to the effective 
date of the grant of service connection for PTSD, of April 
27, 1971.  The Board is of the opinion that this case 
presents no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disability at issue dated prior to April 
27, 1971, except as outlined below.

This appeal stems from a rating decision in August 1995 which 
assigned an earlier effective date for a grant of service 
connection, and a noncompensable rating, for post-traumatic 
stress disorder effective from April 27, 1991, with a 30 
percent evaluation thereafter assigned from March 10, 1986.  
Separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as staged ratings.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In this 
case, the veteran was assigned a 30 percent rating for post-
traumatic stress disorder effective from March 10, 1986.  The 
veteran maintains that he met the criteria for a compensable 
rating for post-traumatic stress disorder prior to March 10, 
1986.  The veteran asserts that he received VA counseling 
treatment for post-traumatic stress disorder in the late 
1970's.

Service medical records show treatment for anxiety on a 
number of occasions between November 1968 to February 1970.  
On discharge examination in March 1971 the veteran indicated 
in a Report of Medical History that he had experienced 
frequent trouble sleeping, depression or excessive worry, and 
nervous trouble during service.  The examiner noted that 
there were no residuals of the veteran's reported problems.  

On initial VA psychiatric examination subsequent to service, 
in September 1971, the veteran was neat, quiet and fairly 
cooperative.  Stream of speech was somewhat decreased in rate 
but relevant and coherent.  Affect was neither increased nor 
decreased.  Memory for recent and remote events was fair.  
The veteran was fully oriented and denied ideas of reference, 
voices or visions.  The veteran reported that he might feel 
depressed at times.  He denied any suicidal or homicidal 
ideas or attempts.  He denied crying spells, fears, feelings 
of insecurity, and guilt feelings.  He had been biting his 
fingernails since childhood.  Judgment was good.  The veteran 
had some insight into his condition.  The examiner opined he 
did not find sufficient evidence to warrant the diagnosis of 
a definite clinical entity at any of the sub-groups under the 
general heading of "neurosis."  The diagnosis was 
adjustment reaction of adult life, a sub-group under 
"transient situation with disturbances."

Reports of February 1973 and April 1976 Reserves examinations 
revealed no complaints or findings related to a psychiatric 
disability.

July and November 1984 VA outpatient medical records indicate 
that he veteran was seeking help for alcohol abuse and drug 
addiction.  The reported diagnoses were ethanol abuse, 
alcoholism and drug addiction.

The veteran received alcohol rehabilitation treatment at the 
Houston, Texas VA Medical Center in November and December 
1984.  The veteran denied seizure disorder or hallucinations.  
The veteran's general appearance and mental status revealed 
that the veteran was in no acute distress.  He was fully 
oriented and coherent in speech.  His recent and remote 
memory was within normal limits.  The veteran's judgment was 
appropriate.  The veteran was noted to have been detoxified 
prior to coming into the ward while being in the county jail 
for violation of his probation due to alcohol.  The veteran 
continued in the program for rehabilitation and planned to 
have some assistance in job placement and housing when he was 
discharged.  The veteran showed no suicidal or homicidal 
ideation upon leaving the ward and was looking forward to 
working with the rehabilitation people.

An October 1985 VA outpatient treatment record reveals that 
the veteran wanted to turn himself in for a detoxification 
program.  The veteran was unemployed and homeless.  On 
initial evaluation by the VA department of psychiatry, 
chemical dependency program, the diagnosis was substance use 
disorder, and continuous alcohol dependence.

The veteran filled out a questionnaire for a VA Vet Center in 
March 1986.  The veteran reported difficulties with personal 
relationships and employment/vocational adjustment.  He also 
indicated that he had symptoms of post-traumatic stress 
disorder such as survivor guilt, hyperalertness, sleep 
disturbance, isolation from others, and emotional/attitudinal 
hostility.  The remainder of the Vet Center records are dated 
subsequent to July 1987 and are not relevant to the veteran's 
claim for a compensable rating for post-traumatic stress 
disorder prior to March 10, 1986.

VA records dated from March 10, 1986 reveal complaints 
related to post-traumatic stress disorder.

A VA psychiatrist reviewed the veteran's claims file in 
October 1997.  The VA psychiatrist was requested to determine 
if the veteran had had a neurosis when examined by VA in 
September 1971.  The VA psychiatrist was also asked to 
assess, if possible, the severity of the veteran's mental 
disorder for the period of April 27, 1971 to March 9, 1986.  
The VA psychiatrist reviewed the veteran's medical history, 
as outlined above, and concluded that symptoms consistent 
with post-traumatic stress disorder had been present since 
March 1986.  Based on the psychiatrist's clinical experience 
in post-traumatic stress disorder literature, the 
psychiatrist strongly suspected that the veteran was 
experiencing post-traumatic stress disorder symptoms to some 
extent prior to March 1986.  However, he could not with any 
degree of certainty push the date of diagnosis further back 
than that based upon review of the veteran's records alone 
for several reasons.  In this regard, it was noted that the 
veteran described himself as being somewhat shy, nervous and 
withdrawn with temper control problems and increased startle 
even before his time in the service.  Second, there was no 
mention in his discharge examination or follow up 
examinations, including his September 1971 VA examination, of 
more clearly diagnostic problems such as flashbacks or 
nightmares.  The examinations while in the Reserves in 1973 
and 1976 reported very little psychiatric symptomatology.  
The examiner opined that the first clear documentation of 
flashbacks and nightmares was in the records of March 1986.  
The examiner noted that the veteran's occupational impairment 
at the initial review in September 1971 was minimal, and that 
an interpretation of his functional impairment subsequently 
had been complicated by the veteran's ongoing substance abuse 
issues, which according to the records, continued until 
approximately 1990.  Therefore, based on VA examination 
results reported for September 1971 the VA psychiatrist did 
not believe that the veteran met the criteria for post-
traumatic stress disorder at that time.  The examiner 
commented that, that may in part, be due to lack of 
appropriate understanding of post-traumatic stress disorder 
at that period, but based on review of the records alone, the 
VA psychiatrist could not retrospectively correct that.  He 
believed that the first clear diagnostic impression of post-
traumatic stress disorder was with examination in March of 
1986.

The Board notes that the regulations with respect to the 
mental disorders were amended effective November 7, 1996.  
Because the revised regulations in this case do not allow for 
their retroactive application prior to November 7, 1996, the 
new provisions may not be applied prior to that date.  See 
Rhodan v. West, 12 Vet. App. 55 (1998).  In other words, the 
veteran's claim for a compensable rating for post-traumatic 
stress disorder prior to March 10, 1986 must be reviewed only 
in light of the old regulations.

A noncompensable evaluation, under the rating criteria in 
effect prior to March 10, 1986, contemplates neurotic 
symptoms which may somewhat adversely affect relationships 
with others but which do not cause impairment of working 
ability.  A 10 percent under the former criteria contemplates 
emotional tension or other evidence of anxiety productive of 
mild social and industrial impairment.  To obtain the next 
higher rating of 30 percent under the former criteria, 
definite impairment in the ability to establish or maintain 
effective or favorable relationships with people would have 
to be shown.  By reason of psychoneurotic symptoms the 
reliability, flexibility and efficiency levels are so reduced 
as to result in definite industrial impairment.  38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996).  The term "definite" 
in 38 C.F.R. § 4.132 means distinct, unambiguous and 
moderately large in degree.  VAOPGPREC 9-93 (O.G.C. Prec. 9-
93).

In this case, the preponderance of the medical evidence of 
record does not show that the veteran met the criteria for a 
compensable rating for post-traumatic stress disorder prior 
to March 10, 1986.  The September 1971 VA examination 
indicated that the veteran had an adjustment disorder, not an 
anxiety disorder.  Reserve examinations in February 1973 and 
April 1976 did not show the veteran to have any psychiatric 
disability.  VA records in 1983 and 1984 noted that the 
veteran received treatment for alcohol/substance abuse and 
did not note any symptoms attributable to post-traumatic 
stress disorder.  Finally, the Board notes that the October 
1997 VA psychiatric examiner, after a thorough review of the 
veteran's record, did not find that the veteran met the 
criteria for post-traumatic stress disorder prior to March 
10, 1986.  The VA psychiatrist noted that none of the records 
prior to March 10, 1986 indicated symptoms such as nightmares 
or flashbacks which would be diagnostic of post-traumatic 
stress disorder.  Consequently, the Board finds that the 
preponderance of the evidence indicates that the veteran's 
symptoms of post-traumatic stress disorder prior to March 10, 
1986, if any, were not shown to result in emotional tension 
or other evidence of anxiety productive of mild social and 
industrial impairment.  Accordingly, the veteran did not meet 
the criteria for a compensable rating for post-traumatic 
stress disorder prior to March 10, 1986.


ORDER

Entitlement to a compensable rating for post-traumatic stress 
disorder prior to March 10, 1986 is denied.


		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

 

